
	

113 S902 IS: To amend the Patient Protection and Affordable Care Act to apply the provisions of the Act to certain Congressional staff and members of the executive branch.
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 902
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Mr. Vitter (for himself
			 and Mr. Heller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to apply the provisions of the Act to certain Congressional staff and members
		  of the executive branch.
	
	
		1.Health insurance coverage for
			 certain Congressional staff and members of the executive branchSection 1312(d)(3)(D) of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is
			 amended—
			(1)by striking the subparagraph heading and
			 inserting the following:
				
					(D)Members of
				Congress, congressional staff, and political appointees in the
				exchange
					;
			(2)in clause (i) in
			 the matter preceding subclause (I)—
				(A)by striking
			 congressional staff with and inserting congressional
			 staff, the President, the Vice President, and political appointees
			 with; and
				(B)by striking
			 congressional staff shall and inserting congressional
			 staff, the President, the Vice President, or political appointee,
			 shall; and
				(3)in clause
			 (ii)—
				(A)in subclause
			 (II), by inserting after Congress, the following: of a
			 committee of Congress, and of a leadership office of Congress,;
			 and
				(B)by adding at the
			 end the following:
					
						(III)Political
				appointeeIn this subparagraph, the term political
				appointee means any individual who—
							(aa)is
				employed in a position described under sections 5312 through 5316 of title 5,
				United States Code, (relating to the Executive Schedule);
							(bb)is
				a limited term appointee, limited emergency appointee, or noncareer appointee
				in the Senior Executive Service, as defined under paragraphs (5), (6), and (7),
				respectively, of section 3132(a) of title 5, United States Code; or
							(cc)is
				employed in a position in the executive branch of the Government of a
				confidential or policy-determining character under schedule C of subpart C of
				part 213 of title 5 of the Code of Federal
				Regulations.
							.
				
